DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaita et al. (US 2010/0019729; “Kaita”; reference of record) in view of Iwashita et al. (US 2006/0060400; “Iwashita”; reference of record) and Hamada (US 2021/0036574; reference of record).
Regarding claim 1, Kaita teaches an electric vehicle (100 in Figure 1) comprising:
an inlet (150) configured to connect to a power supply (PSL) outside of the vehicle;
a main battery (4-1);
an electric power converter (8-1) configured to convert electric power of the main battery (4-1) to drive power of a traction motor (MG1); and
a power unit (30, 6-1) (i) connected to the main battery (4-1) by a battery power cable (PL, NL), (ii) connected to the inlet (150) by an inlet power cable (CPL, CNL), and 
Kaita fails to teach the traction motor being accommodated in a motor housing, the motor housing being supported on the frame via a vibration absorber, and the electric power converter being fixed on the motor housing.
Iwashita teaches placing an absorber between a motor housing and a frame of a vehicle to reduce vibrations (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an absorber to the vehicle of Kaita because such a modification would have added the benefit of reducing vibrations in the vehicle of Kaita.
Furthermore, it is well-known to those of ordinary skill in the art to fix a power converter to a motor housing of a vehicle. For example, see para. [0025] of Hamada.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the power converter on the motor housing of 
As for claim 4, Kaita teaches the electric vehicle of claim 1, as detailed above, but fails to teach wherein cross-sectional areas of the battery power cable and the inlet power cable are each larger than a cross-sectional area of the converter power cable.
However, the Federal Circuit has held that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device was a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions of the cables of Kaita because such a modification would have been merely a design choice that added no patentably distinct subject matter.
As for claims 5-7, Kaita teaches wherein the main battery (4-1) is located at a rear side in the electric vehicle from the power unit (30, 6-1), and the battery power cable (PL, NL) is connected to a rear portion (Rear side and rear portion are terms that are defined by perspective. The rear side and rear portion of Kaita can be interpreted to meet this limitation.) of the power unit (30, 6-1);
wherein the inlet (150) is provided at a front portion of the electric vehicle (100), and the inlet power cable (CPL, CNL) is connected to the front portion (Front portion is a 
wherein the inlet (150) is provided on a lateral side of the electric vehicle (100), and the inlet power cable (CPL, CNL) is connected to a portion of the power unit (30, 6-1) that is on a same side as the lateral side with respect to a center of the power unit (See structure and layout of figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 26, 2021